DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 6 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Applicant’s remarks dated 3/23/2022 are persuasive.  
The prior art of record namely Thukral, Coppola, Cleveland and Gururajan fails to disclose alone or in combination a wager review module that inserts details of the placed wager into the video file of the next action upon which the wager was made, and the video file of the next action includes a user ID associated with the placed wager, details of the placed wager, and a graphic of a result of the placed wager that is displayed when the video is accessed and viewed and a base wagering module that creates a first timestamp at a beginning of the next action upon which a wager can be placed, wherein the first timestamp is made upon closing of a first time window upon which the wager on the next action can be placed, and a second timestamp at an end of the next action upon which the wager can be placed, wherein the second timestamp is made upon opening of a second time window upon which a wager on a future action immediately subsequent to the next action can be placed, the video file2Application No.: 17/154,240Attorney Docket No.: 14270037US Response to Office Action of January 28, 2022of the next action is based on the first time stamp and the second time stamp, and stores the video file in the recording database.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAW/Examiner, Art Unit 3715

/James S. McClellan/Primary Examiner, Art Unit 3715